DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending, claims 9-20 having been withdrawn.  Applicant's response filed August 25, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed May 25, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, Applicant has only provided an abstract (and not the non-patent literature publication itself) for NPL Cite Nos. 1-5 and 8 and as such, said references could not be considered.  Applicant has provided the non-patent literature publications for NPL Cite Nos. 6 and 7 and as such, said references were considered.

Claim Objections
The objection to claim 1 is withdrawn based on Applicant’s amendments to the claim.

Claim Rejections - 35 USC § 112
The rejection of claims 2, 3, 5 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent App. Pub. No. 2009/0090382 to Morisada et al.
As to claim 1, Morisada discloses a method of cleaning (see Morisada Abstract) comprising: introducing a gas mixture in a remote plasma source (see Morisada paragraphs [0011], [0013] and [0086]-[0087]), the gas mixture comprising argon gas, nitrogen-containing gas, and oxygen gas (see Morisada paragraph [0023]), forming a plasma in the remote plasma source (see Morisada paragraphs [0046]-[0049]); introducing the plasma to a process volume of a process chamber (see Morisada paragraphs [0046]-[0049]); and exposing one or more chamber components to the plasma (see Morisada paragraph [0053]), the process volume comprising a pressure of about 10mTorr to about 6 Torr (see Morisada paragraph [0037] disclosing a pressure from about 100 Pa to about 800 Pa (about 0.75 Torr to about 6 Torr) and a temperature above 300°C (see Morisada paragraph [0041] disclosing a temperature of 300°C or higher).  Morisada further discloses that the argon gas can be 1% to less than 50% of the total cleaning gas (see Morisada paragraph [0076]) and oxygen gas can be 40% to 80% of the total cleaning gas (see Morisada paragraph [0039]).  Thus, Morisada is understood to disclose that the ratio of argon gas to oxygen gas can fall within the claimed range of about 0.2:1 to about 1:1 by volume (see, e.g., Morisada paragraphs [0023] and [0149]-[0160] where the ratio of Ar gas to Nitrogen gas is about 0.36:1 (5,000 sccm of Ar and 14,000 sccm of N2)).
  With regards to the recitation “the plasma comprising oxygen radicals, argon radicals and nitrogen radicals formed from the gas mixture,” since Morisada discloses forming a plasma with the gas mixture, it is inherent or reasonably expected that said plasma comprises oxygen radicals, argon radicals and nitrogen radicals.
As to claim 2, Morisada discloses that the nitrogen-containing gas can be N2 gas, NO gas or N2O gas (see Morisada paragraphs [0038], [0042] and [0149]-[0160]).
As to claim 3, Morisada discloses that the nitrogen gas can comprise N2 and the gas mixture can comprise a ratio of N2 gas to oxygen gas within the claimed range (see Morisada paragraphs [0149]-[0160] where the ratio is disclosed as about 7:1000, about 36:1000 and about 71:1000 which falls within the range of about 1:1000 to about 200:1000).
As to claim 4, Morisada discloses that the applied plasma power to the can use an excitation source at a power between 1,000W to 20,000W, preferably 10,000 W to 15,000 (see Morisada paragraph [0040]) and that the excitation source can be a remote RF power source (see Morisada paragraphs [0071] and [0148]).
As to claim 5, Morisada discloses that said cleaning comprises removing contaminants disposed on the chamber components wherein the contaminants comprise amorphous carbon or a semiconducting material (see Morisada paragraphs [0009]-[0011] and [0052]-[0054]).
As to claim 6, Morisada discloses that the one or more chamber components can be the chamber walls or the showerhead (read as remote plasma source extension) (see Morisada paragraphs [0053]-[0054]).
As to claim 7, Morisada discloses that the flow rates can be 1,000 to 30,000 sccm of oxygen gas; additive gas, such as N2, at 50 to 20,000 sccm; and rare gas, such as Ar, at 1,000 to 20,000 sccm (see Morisada paragraph [0039]; see also Morisada paragraphs [0149]-[0160] disclosing oxygen gas at 14,000 sccm, argon gas at 5,000 sccm and N2 gas at 100, 500 and 1,000 sccm, all of which fall within the claimed ranges).
As to claim 8, Morisada discloses that the cleaning time can be as short as 155 seconds (see Morisada paragraph [0163]).  Furthermore, to the extent that it could be argued that the cleaning time is not anticipated, cleaning time is a known results effective variable and it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cleaning time through routine experimentation to optimize the cleaning effect of the method.

Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.
Applicant argues that Morisada does not disclose argon radicals.  First, Morisada discloses the same step as Applicant of introducing a gas mixture comprising argon, nitrogen-containing gas and oxygen gas to a remote plasma source and forming a plasma in the remote plasma source.  Second, Morisada explicitly discloses that the argon is excited to generate a plasma for cleaning (see Morisada paragraphs [0023], [0036], [0038], [0040], [0046]-[0049], [0165]-[0173], [0193]-[0201] and claim 6).  The excitation of argon to form a plasma is understood to indicate the formation of argon radicals (as evidenced by U.S. Patent App. Pub. No. 2007/0186952 to Honda disclosing that plasma generation with argon gas forms argon radicals [0057]; U.S. Patent App. Pub. No. 2004/0256351 to Chung et al. disclosing that it is known that argon plasma generation forms radicals [0061]-[0063]; and the Takechi Abstract filed with Applicant’s IDS dated May 25, 2022, NPL Cite No. 8 disclosing argon radical formation in argon plasmas).  Third, Applicant’s arguments that Morisada teaches that argon gas is used as a plasma stabilizer is not persuasive since said disclosure is understood to be one of the embodiments disclosed by Morisada and Morisada is not limited to a single embodiment, especially when Morisada has numerous disclosures of the argon being excited to generate a plasma as discussed above.  Finally, Applicant’s arguments that forming argon radicals are relatively difficult to generate would appear to indicate that Applicant’s claims would suffer an enablement issue since Applicant’s Specification does not provide any guidance as to how to generate argon radicals other than by introducing the argon gas to a plasma source and forming a plasma, which is the same disclosure provided by Morisada.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714